Citation Nr: 0633735	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a higher initial evaluation for a service-
connected duodenal ulcer, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to August 
1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Los 
Angeles, California that granted service connection and a 
noncompensable rating for a duodenal ulcer; the veteran 
appealed for a higher rating.  In an August 2003 rating 
decision, the RO granted a 10 percent rating.  In March 2006, 
the Board remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

The veteran's duodenal ulcer is no more than mild in degree, 
with recurring symptoms once or twice yearly.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
duodenal ulcer have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006)); see 
also Pelegrini, 18 Vet. App. at 121.

In this case, in letters dated in June 2005 and March 2006, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for a higher rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an August 2003 Statement 
of the Case (SOC), and an August 2006 Supplemental Statement 
of the Case (SSOC).  These documents provided him with notice 
of the law and governing regulations, as well as the reasons 
for the determinations made regarding his claim.  By way of 
these documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, a private medical record, 
and VA examination reports.  In this regard, the Board notes 
that in a March 2006 letter to the veteran, the VA asked him 
to submit an authorization to release information regarding 
his private physicians.  The veteran did not respond to this 
letter, and thus the RO was not able to obtain the pertinent 
records.  The Board points out that although VA has a duty to 
assist the claimant in developing a claim, that duty is not a 
one-way street.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006); Wood v. Derwinski, 1 Vet. App. 190 (1991).

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran contends that his service-connected duodenal 
ulcer is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.

Governing regulations provide that the higher of two 
evaluations will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2006).

The rating criteria provide that a duodenal ulcer is rated 10 
percent disabling when mild, with recurring symptoms once or 
twice yearly.  It is rated 20 percent disabling when 
moderate, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration or with 
continuous moderate manifestations.  A 40 percent rating is 
assigned for a moderately severe ulcer manifested by symptoms 
less than "severe" but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  A 60 percent rating is assigned for a 
severe ulcer manifested by pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.   38 C.F.R. § 4.114, Diagnostic Code 7305.  

A review of the medical evidence shows that on VA examination 
in September 2002, the veteran denied weight change and said 
he occasionally had nausea and vomiting, most recently three 
weeks ago with bright-colored vomitus.  He reported frequent 
burning and stomach pain in the epigastric area as well as 
heartburn.  He occasionally passed black-colored stool.  He 
took Tagamet and Mylanta, and denied any surgical treatment.  
On examination, he weighed 199 pounds.  His abdomen was flat, 
with mild tenderness in the left lower quadrant.  A complete 
blood count was normal.  The diagnostic impression was peptic 
ulcer disease, based on history and examination, possibly 
active currently.  The examiner indicated that the condition 
did not cause significant malnutrition or anemia.

By a statement dated in March 2003, the veteran reported that 
he was being treated for an ulcer by Dr. K., who had 
prescribed Nexium, and that he was diagnosed with an iron 
deficiency.

A report of a private esophagogastroduodenoscopy (EGD) 
performed in March 2003 by Dr. H. reflects that he diagnosed 
a duodenal ulcer.  He noted that the veteran's internal 
hemorrhoids were a source of rectal bleeding.  He recommended 
that the veteran take Nexium, and continue to receive 
treatment for H pylori.

At a July 2006 VA examination, the veteran reported that he 
had never had surgery for treatment of ulcers.  He reported 
receiving private treatment for this condition.  He denied 
current vomiting, hematemesis, or melena.  He reported 
intermittent nausea, which lasted a short time, and occurred 
approximately once weekly.  He took no medication for this.  
He had one diarrheal bowel movement every two weeks but did 
not associate this complaint with history of ulcer or food-
borne illness.  He reported that he had been diagnosed with 
reflux, and had occasional heartburn.  He complained of 
chronic nagging abdominal aching which was relieved by 
eating.  He had no dietary restrictions, and took Nexium once 
daily.  He reported that he had gained 13 pounds in the last 
year.  He reported occasional right and left lower quadrant 
pain and denied epigastric pain.  He said he had not lost 
time from work in the past year, but did lose time from work 
prior to the past year.

On examination, he weighed 215 pounds, and the examiner noted 
mild obesity.  The abdomen was slightly tender in the right 
and left lower quadrants, but not tender in the right and 
left upper quadrants.  The examiner indicated that there was 
no evidence of anemia.  The diagnoses were gastroesophageal 
reflux disorder (GERD) controlled by Nexium, which was mildly 
disabling, and no current evidence of an active duodenal 
ulcer.  The examiner concluded that the total degree of 
disability was mild.  In a July 2006 addendum, the examiner 
noted that he had reviewed the veteran's claims file.

The Board finds that the veteran's duodenal ulcer more nearly 
approximates a 10 percent evaluation than a higher 20 percent 
evaluation, and thus a higher rating is not warranted in this 
case.  38 C.F.R. § 4.7.  The medical evidence demonstrates 
that that the veteran's duodenal ulcer is only minimally 
symptomatic.  In fact, the July 2006 VA examiner found no 
current evidence of an active duodenal ulcer.  The medical 
evidence does not show that the veteran has recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration or with continuous moderate 
manifestations, as required for a 20 percent rating.  There 
is no evidence of anemia or weight loss, and the veteran has 
been noted to be obese.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective. Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the evidence shows that since the 
effective date of service connection there have been no 
identifiable periods of time during which the veteran's 
duodenal ulcer warranted a rating greater than 10 percent.

The preponderance of the evidence is against the veteran's 
claim for a higher rating for a duodenal ulcer.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A higher rating for a duodenal ulcer is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


